HALL, J.
This is an appeal from a judgment entered against plaintiff after order sustaining defendant’s demurrer to plaintiff’s complaint.
The action is in all respects similar to the action No. 1066, ante, p. 624 [129 Pac. 974], this day decided, except that it covers a different period of time, and the auditor is joined with the treasurer.
For the same reasons stated in the opinion in the action against the treasurer (No. 1066) plaintiff had no capacity to sue either the treasurer or the auditor, and no cause of action is stated against the treasurer. The court, therefore, did not err in sustaining the demurrer, and the judgment must be affirmed.
It is so ordered.
Lennon, P. J., and Kerrigan, J., concurred.
A petition to have the cause heard in the supreme court, after judgment in the district court, of appeal, was denied by the supreme court on February 11, 1913.